UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):November 10, 2015 CANNASYS, INC. (Exact name of registrant as specified in its charter) Nevada 000-54476 88-0367706 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 1720 South Bellaire Street, Suite 325 Denver, Colorado (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: Phone: (800) 420-4866 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 1.01—ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On November 10, 2015, CannaSys, Inc. closed the transactions contemplated by a Share Exchange Agreement (the “Exchange Agreement”) and a Gross Revenue Assignment entered into November 3, 2015, with MHB, Inc., a Colorado corporation, doing business as Mile High Brands (“MHB”). MHB is a branding and marketing agency. Under the terms of the Exchange Agreement, MHB issued and delivered 10,000,000 shares of its common stock to CannaSys and CannaSys received a 10% interest in MHB’s gross revenues, and CannaSys issued and delivered 10,000,000 shares of its common stock to MHB. Under the Exchange Agreement, CannaSys and MHB agreed to organize a new corporation as a partnership and joint venture, which will be structured in a manner to consolidate the new company’s financial statements with the financial statements of CannaSys. The consolidation treatment will be effected through a greater than 50% voting interest held by CannaSys, board control of CannaSys, or any combination of the foregoing or other provisions as MHB and CannaSys may determine. Certain other formation documents related to the new company, with terms and conditions as are usually customary in similar agreements, will be completed and executed by the parties within 30 days after the execution of the Exchange Agreement. ITEM 3.02—UNREGISTERED SALES OF EQUITY SECURITIES The 10,000,000 shares of CannaSys common stock delivered to MHB under the Exchange Agreement were issued in reliance on the exemption from registration provided in Section 4(a)(2) of the Securities Act of 1933, as amended, for transactions not involving any public offering. MHB is a sophisticated investor able to bear the risk of the investment MHB confirmed the foregoing and acknowledged, in writing, that the securities must be acquired and held for investment. All certificates evidencing the shares bear or will bear a restrictive legend. No underwriter participated in the offer and sale of these securities, and no commission or other remuneration was paid or given directly or indirectly in connection therewith. ITEM 8.01—OTHER EVENTS On November 11, 2015, CannaSys issued a press release, a copy of which is filed as Exhibit 99.01 hereto. ITEM 9.01—FINANCIAL STATEMENTS AND EXHIBITS The following are filed as exhibits to this report: Exhibit Number* Title of Document Location Item 10 Material Contracts Share Exchange Agreement between MHB, Inc. and CannaSys, LLC, including Exhibit A-Gross Revenue Assignment, dated November 3, 2015 Attached Item 99 Miscellaneous Press release dated November 11, 2015 Incorporated by reference from the Current Report on Form 8-K filed November 12, 2015 * All exhibits are numbered with the number preceding the decimal indicating the applicable SEC reference number in Item 601 and the number following the decimal indicating the sequence of the particular document. Omitted numbers in the sequence refer to documents previously filed as an exhibit. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CANNASYS, INC. Registrant Dated: November 13, 2015 By: /s/ Michael A. Tew Michael A. Tew, Chief Executive Officer and Chief Financial Officer 3
